
	

114 S467 IS: Corrections Oversight, Recidivism Reduction, and Eliminating Costs for Taxpayers In Our National System Act of 2015
U.S. Senate
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 467
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2015
			Mr. Cornyn (for himself, Mr. Whitehouse, Mr. Lee, Mr. Blumenthal, Mr. Hatch, Mr. Coons, and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reduce recidivism and increase public safety, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Corrections Oversight, Recidivism Reduction, and Eliminating Costs for Taxpayers In Our National System Act of 2015 or the CORRECTIONS Act.
		2.Recidivism reduction programming and productive activities
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General shall— (1)conduct a review of recidivism reduction programming and productive activities, including prison jobs, offered in correctional institutions, including programming and activities offered in State correctional institutions, which shall include a review of research on the effectiveness of such programs;
 (2)conduct a survey to identify products, including products purchased by Federal agencies, that are currently manufactured overseas and could be manufactured by prisoners participating in a prison work program without reducing job opportunities for other workers in the United States; and
 (3)submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives a strategic plan for the expansion of recidivism reduction programming and productive activities, including prison jobs, in Bureau of Prisons facilities required by section 3621(h)(1) of title 18, United States Code, as added by subsection (b).
 (b)AmendmentSection 3621 of title 18, United States Code, is amended by adding at the end the following:  (h)Recidivism reduction programming and productive activities (1)In generalThe Director of the Bureau of Prisons, shall, subject to the availability of appropriations, make available to all eligible prisoners appropriate recidivism reduction programming or productive activities, including prison jobs, in accordance with paragraph (2).
						(2)Expansion period
 (A)In generalIn carrying out this subsection, the Director of the Bureau of Prisons shall have 6 years beginning on the date of enactment of this subsection to ensure appropriate recidivism reduction programming and productive activities, including prison jobs, are available for all eligible prisoners.
							(B)Certification
 (i)In generalThe National Institute of Corrections shall evaluate all recidivism reduction programming or productive activities that are made available to eligible prisoners and determine whether such programming or activities may be certified as evidence-based and effective at reducing or mitigating offender risk and recidivism.
 (ii)ConsiderationsIn determining whether or not to issue a certification under clause (i), the National Institute of Corrections shall consult with internal or external program evaluation experts, including the Office of Management and Budget and the Comptroller General of the United States to identify appropriate evaluation methodologies for each type of program offered, and may use analyses of similar programs conducted in other correctional settings.
 (3)Recidivism reduction partnershipsNot later than 18 months after the date of enactment of this subsection, the Attorney General shall issue regulations requiring the official in charge of each correctional facility to ensure, subject to the availability of appropriations, that appropriate recidivism reduction programming and productive activities, including prison jobs, are available for all eligible prisoners within the time period specified in paragraph (2), by entering into partnerships with the following:
 (A)Nonprofit organizations, including faith-based and community-based organizations, that provide recidivism reduction programming, on a paid or volunteer basis.
 (B)Educational institutions that will deliver academic classes in Bureau of Prisons facilities, on a paid or volunteer basis.
 (C)Private entities that will, on a volunteer basis— (i)deliver occupational and vocational training and certifications in Bureau of Prisons facilities;
 (ii)provide equipment to facilitate occupational and vocational training or employment opportunities for prisoners;
 (iii)employ prisoners; or (iv)assist prisoners in prerelease custody or supervised release in finding employment.
 (4)AssignmentsIn assigning prisoners to recidivism reduction programming and productive activities, the Director of the Bureau of Prisons shall use the Post-Sentencing Risk and Needs Assessment System described in section 3621A and shall ensure that—
 (A)to the extent practicable, prisoners are separated from prisoners of other risk classifications in accordance with best practices for effective recidivism reduction;
 (B)a prisoner who has been classified as low risk and without need for recidivism reduction programming shall participate in and successfully complete productive activities, including prison jobs, in order to maintain a low-risk classification;
 (C)a prisoner who has successfully completed all recidivism reduction programming to which the prisoner was assigned shall participate in productive activities, including a prison job; and
 (D)to the extent practicable, each eligible prisoner shall participate in and successfully complete recidivism reduction programming or productive activities, including prison jobs, throughout the entire term of incarceration of the prisoner.
 (5)Mentoring servicesAny person who provided mentoring services to a prisoner while the prisoner was in a penal or correctional facility of the Bureau of Prisons shall be permitted to continue such services after the prisoner has been transferred into prerelease custody, unless the person in charge of the penal or correctional facility of the Bureau of Prisons demonstrates, in a written document submitted to the person, that such services would be a significant security risk to the prisoner, persons who provide such services, or any other person.
 (6)Recidivism reduction program incentives and rewardsPrisoners who have successfully completed recidivism reduction programs and productive activities shall be eligible for the following:
							(A)Time credits
 (i)In generalSubject to clauses (ii) and (iii), a prisoner who has successfully completed a recidivism reduction program or productive activity that has been certified under paragraph (2)(B) shall receive time credits of 5 days for each period of 30 days of successful completion of such program or activity. A prisoner who is classified as low risk shall receive additional time credits of 5 days for each period of 30 days of successful completion of such program or activity.
 (ii)AvailabilityA prisoner may not receive time credits under this subparagraph for successfully completing a recidivism reduction program or productive activity—
 (I)before the date of enactment of this subsection; or (II)during official detention before the date on which the prisoner’s sentence commences under section 3585(a).
 (iii)ExclusionsNo credit shall be awarded under this subparagraph to a prisoner serving a sentence for a second or subsequent conviction for a Federal offense imposed after the date on which the prisoner’s first such conviction became final. No credit shall be awarded under this subparagraph to a prisoner who is in criminal history category VI at the time of sentencing. No credit shall be awarded under this subparagraph to any prisoner serving a sentence of imprisonment for conviction for any of the following offenses:
 (I)A Federal crime of terrorism, as defined under section 2332b(g)(5). (II)A Federal crime of violence, as defined under section 16.
 (III)A Federal sex offense, as described in section 111 of the Sex Offender Registration and Notification Act (42 U.S.C. 16911).
 (IV)A violation of section 1962. (V)Engaging in a continuing criminal enterprise, as defined in section 408 of the Controlled Substances Act (21 U.S.C. 848).
 (VI)A Federal fraud offense for which the prisoner received a sentence of imprisonment of more than 15 years.
 (VII)A Federal crime involving child exploitation, as defined in section 2 of the PROTECT Our Children Act of 2008 (42 U.S.C. 17601).
 (iv)Identification of covered offensesNot later than 1 year after the date of enactment of this subsection, the United States Sentencing Commission shall prepare and submit to the Director of the Bureau of Prisons a list of all Federal offenses described in subclauses (I) through (VII) of clause (iii), and shall update such list on an annual basis.
 (B)Other incentivesThe Bureau of Prisons shall develop policies to provide appropriate incentives for successful completion of recidivism reduction programming and productive activities, other than time credit pursuant to subparagraph (A), including incentives for prisoners who are precluded from earning credit under subparagraph (A)(iii). Such incentives may include additional telephone or visitation privileges for use with family, close friends, mentors, and religious leaders.
 (C)PenaltiesThe Bureau of Prisons may reduce rewards a prisoner has previously earned under subparagraph (A) for prisoners who violate the rules of the penal or correctional facility in which the prisoner is imprisoned, a recidivism reduction program, or a productive activity.
 (D)Relation to other incentive programsThe incentives described in this paragraph shall be in addition to any other rewards or incentives for which a prisoner may be eligible, except that a prisoner shall not be eligible for the time credits described in subparagraph (A) if the prisoner has accrued time credits under another provision of law based solely upon participation in, or successful completion of, such program.
 (7)Successful completionFor purposes of this subsection, a prisoner— (A)shall be considered to have successfully completed a recidivism reduction program or productive activity, if the Bureau of Prisons determines that the prisoner—
 (i)regularly attended and participated in the recidivism reduction program or productive activity; (ii)regularly completed assignments or tasks in a manner that allowed the prisoner to realize the criminogenic benefits of the recidivism reduction program or productive activity;
 (iii)did not regularly engage in disruptive behavior that seriously undermined the administration of the recidivism reduction program or productive activity; and
 (iv)satisfied the requirements of clauses (i) through (iii) for a time period that is not less than 30 days and allowed the prisoner to realize the criminogenic benefits of the recidivism reduction program or productive activity; and
 (B)for purposes of paragraph (6)(A), may be given credit for successful completion of a recidivism reduction program or productive activity for the time period during which the prisoner participated in such program or activity if the prisoner satisfied the requirements of subparagraph (A) during such time period, notwithstanding that the prisoner continues to participate in such program or activity.
 (8)DefinitionsIn this subsection: (A)Eligible prisonerFor purposes of this subsection, the term eligible prisoner—
 (i)means a prisoner serving a sentence of incarceration for conviction of a Federal offense; and (ii)does not include any prisoner who the Bureau of Prisons determines—
 (I)is medically unable to successfully complete recidivism reduction programming or productive activities;
 (II)would present a security risk if permitted to participate in recidivism reduction programming; or (III)is serving a sentence of incarceration of less than 1 month.
 (B)Productive activityThe term productive activity— (i)means a group or individual activity, including holding a job as part of a prison work program, that is designed to allow prisoners classified as having a lower risk of recidivism to maintain such classification, when offered to such prisoners; and
 (ii)may include the delivery of the activities described in subparagraph (C)(i)(II) to other prisoners. (C)Recidivism reduction programThe term recidivism reduction program means—
 (i)a group or individual activity that— (I)has been certified to reduce recidivism or promote successful reentry; and
 (II)may include— (aa)classes on social learning and life skills;
 (bb)classes on morals or ethics; (cc)academic classes;
 (dd)cognitive behavioral treatment; (ee)mentoring;
 (ff)occupational and vocational training; (gg)faith-based classes or services;
 (hh)domestic violence education and deterrence programming; (ii)victim-impact classes or other restorative justice programs; and
 (jj)a prison job; and (ii)shall include—
 (I)a productive activity; and (II)recovery programming.
 (D)Recovery programmingThe term recovery programming means a course of instruction or activities, other than a course described in subsection (e), that has been demonstrated to reduce drug or alcohol abuse or dependence among participants, or to promote recovery among individuals who have previously abused alcohol or drugs, to include appropriate medication-assisted treatment..
			3.Post-sentencing risk and needs assessment system
 (a)In generalSubchapter C of chapter 229 of title 18, United States Code, is amended by inserting after section 3621 the following:
				
					3621A.Post-sentencing risk and needs assessment system
 (a)In generalNot later than 30 months after the date of the enactment of this section, the Attorney General shall develop for use by the Bureau of Prisons an offender risk and needs assessment system, to be known as the Post-Sentencing Risk and Needs Assessment System or the Assessment System, which shall—
 (1)assess and determine the recidivism risk level of all prisoners and classify each prisoner as having a low, moderate, or high risk of recidivism;
 (2)to the extent practicable, assess and determine the risk of violence of all prisoners; (3)ensure that, to the extent practicable, low-risk prisoners are grouped together in housing and assignment decisions;
 (4)assign each prisoner to appropriate recidivism reduction programs or productive activities based on the prisoner’s risk level and the specific criminogenic needs of the prisoner, and in accordance with section 3621(h)(4);
 (5)reassess and update the recidivism risk level and programmatic needs of each prisoner pursuant to the schedule set forth in subsection (c)(2), and assess changes in the prisoner’s recidivism risk within a particular risk level; and
 (6)provide information on best practices concerning the tailoring of recidivism reduction programs to the specific criminogenic needs of each prisoner so as to effectively lower the prisoner’s risk of recidivating.
							(b)Development of system
 (1)In generalIn designing the Assessment System, the Attorney General shall— (A)use available research and best practices in the field and consult with academic and other criminal justice experts as appropriate; and
 (B)ensure that the Assessment System measures indicators of progress and improvement, and of regression, including newly acquired skills, attitude, and behavior changes over time, through meaningful consideration of dynamic risk factors, such that—
 (i)all prisoners at each risk level other than low risk have a meaningful opportunity to progress to a lower risk classification during the period of the incarceration of the prisoner through changes in dynamic risk factors; and
 (ii)all prisoners on prerelease custody, other than prisoners classified as low risk, have a meaningful opportunity to progress to a lower risk classification during such custody through changes in dynamic risk factors.
 (2)Risk and needs assessment toolsIn carrying out this subsection, the Attorney General shall— (A)develop a suitable intake assessment tool to perform the initial assessments and determinations described in subsection (a)(1), and to make the assignments described in subsection (a)(3);
 (B)develop a suitable reassessment tool to perform the reassessments and updates described in subsection (a)(4); and
 (C)develop a suitable tool to assess the recidivism risk level of prisoners in prerelease custody. (3)Use of existing risk and needs assessment tools permittedIn carrying out this subsection, the Attorney General may use existing risk and needs assessment tools, as appropriate, for the assessment tools required under paragraph (2).
 (4)ValidationIn carrying out this subsection, the Attorney General shall statistically validate the risk and needs assessment tools on the Federal prison population, or ensure that the tools have been so validated. To the extent such validation cannot be completed with the time period specified in subsection (a), the Attorney General shall ensure that such validation is completed as soon as is practicable.
 (5)Relationship with existing classification systemsThe Bureau of Prisons may incorporate its existing Inmate Classification System into the Assessment System if the Assessment System assesses the risk level and criminogenic needs of each prisoner and determines the appropriate security level institution for each prisoner. Before the development of the Assessment System, the Bureau of Prisons may use the existing Inmate Classification System, or a pre-existing risk and needs assessment tool that can be used to classify prisoners consistent with subsection (a)(1), or can be reasonably adapted for such purpose, for purposes of this section, section 3621(h), and section 3624(c).
							(c)Risk assessment
 (1)Initial assessmentsNot later than 30 months after the date on which the Attorney General develops the Assessment System, the Bureau of Prisons shall determine the risk level of each prisoner using the Assessment System.
 (2)Reassessments and updatesThe Bureau of Prisons shall update the assessment of each prisoner required under paragraph (1)— (A)not less frequently than once each year for any prisoner whose anticipated release date is within 3 years;
 (B)not less frequently than once every 2 years for any prisoner whose anticipated release date is within 10 years; and
 (C)not less frequently than once every 3 years for any other prisoner. (d)Assignment of recidivism reduction programs or productive activitiesThe Assessment System shall provide guidance on the kind and amount of recidivism reduction programming or productive activities appropriate for each prisoner.
 (e)Bureau of prisons trainingThe Attorney General shall develop training protocols and programs for Bureau of Prisons officials and employees responsible for administering the Assessment System. Such training protocols shall include a requirement that personnel of the Bureau of Prisons demonstrate competence in using the methodology and procedure developed under this section on a regular basis.
 (f)Quality assuranceIn order to ensure that the Bureau of Prisons is using the Assessment System in an appropriate and consistent manner, the Attorney General shall monitor and assess the use of the Assessment System and shall conduct periodic audits of the use of the Assessment System at facilities of the Bureau of Prisons.
 (g)Determinations and classifications unreviewableSubject to any constitutional limitations, there shall be no right of review, right of appeal, cognizable property interest, or cause of action, either administrative or judicial, arising from any determination or classification made by any Federal agency or employee while implementing or administering the Assessment System, or any rules or regulations promulgated under this section.
 (h)DefinitionsIn this section: (1)Dynamic risk factorThe term dynamic risk factor means a characteristic or attribute that has been shown to be relevant to assessing risk of recidivism and that can be modified based on a prisoner’s actions, behaviors, or attitudes, including through completion of appropriate programming or other means, in a prison setting.
 (2)Recidivism riskThe term recidivism risk means the likelihood that a prisoner will commit additional crimes for which the prisoner could be prosecuted in a Federal, State, or local court in the United States.
 (3)Recidivism reduction program; productive activity; recovery programmingThe terms recidivism reduction program, productive activity, and recovery programming shall have the meaning given such terms in section 3621(h)(8).. (b)Technical and conforming amendmentThe table of sections for subchapter C of chapter 229 of title 18, United States Code, is amended by inserting after the item relating to section 3621 the following:
				3621A. Post-sentencing risk and needs assessment system..
			4.Prerelease custody
 (a)In generalSection 3624(c) of title 18, United States Code, is amended— (1)in paragraph (1), by striking the period at the end of the second sentence and inserting or home confinement, subject to the limitation that no prisoner may serve more than 10 percent of the prisoner’s imposed sentence in home confinement pursuant to this paragraph.;
 (2)by striking paragraphs (2) and (3) and inserting the following:  (2)Credit for recidivism reductionIn addition to any time spent in prerelease custody pursuant to paragraph (1), a prisoner shall spend an additional portion of the final months of the prisoner’s sentence, equivalent to the amount of time credit the prisoner has earned pursuant to section 3621(h)(6)(A), in prerelease custody, if—
 (A)the prisoner’s most recent risk and needs assessment, conducted within 1 year of the date on which the prisoner would first be eligible for transfer to prerelease custody pursuant to paragraph (1) and this paragraph, reflects that the prisoner is classified as low or moderate risk; and
 (B)for a prisoner classified as moderate risk, the prisoner’s most recent risk and needs assessment reflects that the prisoner’s risk of recidivism has declined during the period of the prisoner’s incarceration.
 (3)Types of prerelease custodyA prisoner eligible to serve a portion of the prisoner’s sentence in prerelease custody pursuant to paragraph (2) may serve such portion in a residential reentry center, on home confinement, or, subject to paragraph (5), on community supervision.;
 (3)by redesignating paragraphs (4) through (6) as paragraphs (9) through (11), respectively; (4)by inserting the following after paragraph (3):
					
						(4)Home confinement
 (A)In generalUpon placement in home confinement pursuant to paragraph (2), a prisoner shall— (i)be subject to 24-hour electronic monitoring that enables the prompt identification of any violation of clause (ii);
 (ii)remain in the prisoner’s residence, with the exception of the following activities, subject to approval by the Director of the Bureau of Prisons—
 (I)participation in a job or job-seeking activities; (II)participation in recidivism reduction programming or productive activities assigned by the Post-Sentencing Risk and Needs Assessment System, or similar activities approved in advance by the Director of the Bureau of Prisons;
 (III)participation in community service; (IV)crime victim restoration activities;
 (V)medical treatment; or (VI)religious activities; and
 (iii)comply with such other conditions as the Director of the Bureau of Prisons deems appropriate. (B)Alternative means of monitoringIf compliance with subparagraph (A)(i) is infeasible due to technical limitations or religious considerations, the Director of the Bureau of Prisons may employ alternative means of monitoring that are determined to be as effective or more effective than electronic monitoring.
 (C)ModificationsThe Director of the Bureau of Prisons may modify the conditions of the prisoner’s home confinement for compelling reasons, if the prisoner’s record demonstrates exemplary compliance with such conditions.
							(5)Community supervision
 (A)Time credit less than 36 monthsAny prisoner described in subparagraph (D) who has earned time credit of less than 36 months pursuant to section 3621(h)(6)(A) shall be eligible to serve no more than one-half of the amount of such credit on community supervision, if the prisoner satisfies the conditions set forth in subparagraph (C).
 (B)Time credit of 36 months or moreAny prisoner described in subparagraph (D) who has earned time credit of 36 months or more pursuant to section 3621(h)(6)(A) shall be eligible to serve the amount of such credit exceeding 18 months on community supervision, if the prisoner satisfies the conditions set forth in subparagraph (C).
 (C)Conditions of community supervisionA prisoner placed on community supervision shall be subject to such conditions as the Director of the Bureau of Prisons deems appropriate. A prisoner on community supervision may remain on community supervision until the conclusion of the prisoner’s sentence of incarceration if the prisoner—
 (i)complies with all conditions of prerelease custody; (ii)remains current on any financial obligations imposed as part of the prisoner’s sentence, including payments of court-ordered restitution arising from the offense of conviction; and
 (iii)refrains from committing any State, local, or Federal offense. (D)Covered prisonersA prisoner described in this subparagraph is a prisoner who—
 (i)is classified as low risk by the Post-Sentencing Risk and Needs Assessment System in the assessment conducted for purposes of paragraph (2); or
 (ii)is subsequently classified as low risk by the Post-Sentencing Risk and Needs Assessment System. (6)ViolationsIf a prisoner violates a condition of the prisoner’s prerelease custody, the Director of the Bureau of Prisons may revoke the prisoner’s prerelease custody and require the prisoner to serve the remainder of the prisoner’s term of incarceration, or any portion thereof, in prison, or impose additional conditions on the prisoner’s prerelease custody as the Director of the Bureau of Prisons deems appropriate. If the violation is non-technical in nature, the Director of the Bureau of Prisons shall revoke the prisoner’s prerelease custody.
 (7)Credit for prerelease custodyUpon completion of a prisoner’s sentence, any term of supervised release imposed on the prisoner shall be reduced by the amount of time the prisoner served in prerelease custody pursuant to paragraph (2).
 (8)Agreements with united states probation and pretrial servicesThe Director of the Bureau of Prisons shall, to the greatest extent practicable, enter into agreements with the United States Probation and Pretrial Services to supervise prisoners placed in home confinement or community supervision under this subsection. Such agreements shall authorize United States Probation and Pretrial Services to exercise the authority granted to the Director of the Bureau of Prisons pursuant to paragraphs (4), (5), and (12). Such agreements shall take into account the resource requirements of United States Probation and Pretrial Services as a result of the transfer of Bureau of Prisons inmates to prerelease custody and shall provide for the transfer of monetary sums necessary to comply with such requirements. United States Probation and Pretrial Services shall, to the greatest extent practicable, offer assistance to any prisoner not under its supervision during prerelease custody under this subsection.; and
 (5)by inserting at the end the following:  (12)Determination of appropriate conditions for prerelease custodyIn determining appropriate conditions for prerelease custody pursuant to this subsection, and in accordance with paragraph (5), the Director of the Bureau of Prisons shall, to the extent practicable, subject prisoners who demonstrate continued compliance with the requirements of such prerelease custody to increasingly less restrictive conditions, so as to most effectively prepare such prisoners for reentry. No prisoner shall be transferred to community supervision unless the length of the prisoner’s eligibility for community supervision pursuant to paragraph (5) is equivalent to or greater than the length of the prisoner’s remaining period of prerelease custody.
 (13)Aliens subject to deportationIf the prisoner is an alien whose deportation was ordered as a condition of supervised release or who is subject to a detainer filed by Immigration and Customs Enforcement for the purposes of determining the alien’s deportability, the Director of the Bureau of Prisons shall, upon the prisoner’s transfer to prerelease custody pursuant to paragraphs (1) and (2), deliver the prisoner to United States Immigration and Customs Enforcement for the purpose of conducting proceedings relating to the alien’s deportation.
						(14)Notice	of transfer to prerelease custody
 (A)In generalThe Director of the Bureau of Prisons may not transfer a prisoner to prerelease custody pursuant to paragraph (2) if the prisoner has been sentenced to a term of incarceration of more than 3 years, unless the Director of the Bureau of Prisons provides prior notice to the United States Attorney’s Office for the district in which the prisoner was sentenced.
 (B)Time requirementThe notice required under subparagraph (A) shall be provided not later than 6 months before the date on which the prisoner is to be transferred.
 (C)Contents of noticeThe notice required under subparagraph (A) shall include the following information: (i)The amount of credit earned pursuant to paragraph (2).
 (ii)The anticipated date of the prisoner’s transfer. (iii)The nature of the prisoner’s planned prerelease custody.
 (iv)The prisoner’s behavioral record. (v)The most recent risk assessment of the prisoner.
								(D)Hearing
 (i)In generalOn motion of the Government, the court may conduct a hearing on the prisoner’s transfer to prerelease custody.
 (ii)Prisoner’s presenceThe prisoner shall have the right to be present at a hearing described in clause (i), which right the prisoner may waive.
 (iii)MotionA motion filed by the Government seeking a hearing— (I)shall set forth the basis for the Government’s request that the prisoner’s transfer be denied or modified pursuant to subparagraph (E); and
 (II)shall not require the Court to conduct a hearing described in clause (i). (E)Determination of the courtThe court may deny the transfer of the prisoner to prerelease custody or modify the terms of such transfer, if, after conducting a hearing pursuant to subparagraph (D), the court finds in writing, by a preponderance of the evidence, that the transfer of the prisoner is inconsistent with the factors specified in paragraphs (2), (6), and (7) of section 3553(a)..
 (b)Effective dateThe amendments made by this section shall take effect 1 year after the date of enactment of this Act.
			5.Reports
			(a)Annual reports
 (1)ReportsNot later than 1 year after the date of enactment of this Act, and every year thereafter, the Attorney General, in coordination with the Comptroller General of the United States, shall submit to the appropriate committees of Congress a report that contains the following:
 (A)A summary of the activities and accomplishments of the Attorney General in carrying out this Act and the amendments made by this Act.
 (B)An assessment of the status and use of the Post-Sentencing Risk and Needs Assessment System by the Bureau of Prisons, including the number of prisoners classified at each risk level under the Post-Sentencing Risk and Needs Assessment System at each facility of the Bureau of Prisons.
 (C)A summary and assessment of the types and effectiveness of the recidivism reduction programs and productive activities in facilities operated by the Bureau of Prisons, including—
 (i)evidence about which programs and activities have been shown to reduce recidivism; (ii)the capacity of each program and activity at each facility, including the number of prisoners along with the risk level of each prisoner enrolled in each program and activity; and
 (iii)identification of any problems or shortages in capacity of such programs and activities, and how these should be remedied.
 (D)An assessment of budgetary savings resulting from this Act and the amendments made by this Act, to include—
 (i)a summary of the amount of savings resulting from the transfer of prisoners into prerelease custody under this Act and the amendments made by this Act, including savings resulting from the avoidance or deferral of future construction, acquisition, or operations costs;
 (ii)a summary of the amount of savings resulting from any decrease in recidivism that may be attributed to the implementation of the Post-Sentencing Risk and Needs Assessment System or the increase in recidivism reduction programs and productive activities required by this Act and the amendments made by this Act; and
 (iii)a strategy to reinvest such savings into other Federal, State, and local law enforcement activities and expansions of recidivism reduction programs and productive activities in the Bureau of Prisons.
						(2)Reinvestment of savings to fund public safety programming
 (A)In generalBeginning in the first fiscal year after the first report is submitted under paragraph (1), and every fiscal year thereafter, the Attorney General shall—
 (i)determine the covered amount for the previous fiscal year in accordance with subparagraph (B); and (ii)use an amount of funds appropriated to the Department of Justice that is not less than 90 percent of the covered amount for the purposes described in subparagraph (C).
 (B)Covered amountFor purposes of this paragraph, the term covered amount means, using the most recent report submitted under paragraph (1), the amount equal to the sum of the amount described in paragraph (1)(D)(i) for the fiscal year and the amount described in paragraph (1)(D)(ii) for the fiscal year.
 (C)Use of fundsThe funds described in subparagraph (A)(ii) shall be used, consistent with paragraph (1)(D)(iii), to—
 (i)ensure that, not later than 6 years after the date of enactment of this Act, recidivism reduction programs or productive activities are available to all eligible prisoners;
 (ii)ensure compliance with the resource needs of United States Probation and Pretrial Services resulting from an agreement under section 3624(c)(8) of title 18, United States Code, as added by this Act; and
 (iii)supplement funding for programs that increase public safety by providing resources to State and local law enforcement officials.
 (b)Prison work programs reportNot later than 180 days after the date of enactment of this Act, the Attorney General shall submit to the appropriate committees of Congress a report on the status of prison work programs at facilities operated by the Bureau of Prisons, including—
 (1)a strategy to expand the availability of such programs without reducing job opportunities for workers in the United States who are not in the custody of the Bureau of Prisons;
 (2)an assessment of the feasibility of expanding such programs, consistent with the strategy required under paragraph (1), so that, not later than 5 years after the date of enactment of this Act, not less than 75 percent of eligible low-risk offenders have the opportunity to participate in a prison work program for not less than 20 hours per week; and
 (3)a detailed discussion of legal authorities that would be useful or necessary to achieve the goals described in paragraphs (1) and (2).
				(c)Reporting on recidivism rates
 (1)In generalBeginning 1 year after the date of enactment of this Act, and every year thereafter, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall report to the appropriate committees of Congress on rates of recidivism among individuals who have been released from Federal prison and who are under judicial supervision.
 (2)ContentsThe report required under paragraph (1) shall contain information on rates of recidivism among former Federal prisoners, including information on rates of recidivism among former Federal prisoners based on the following criteria:
 (A)Primary offense charged. (B)Length of sentence imposed and served.
 (C)Bureau of Prisons facility or facilities in which the prisoner’s sentence was served. (D)Recidivism reduction programming that the prisoner successfully completed, if any.
 (E)The prisoner’s assessed risk of recidivism. (3)AssistanceThe Administrative Office of the United States Courts shall provide to the Attorney General any information in its possession that is necessary for the completion of the report required under paragraph (1).
 (d)Reporting on excluded prisonersNot later than 8 years after the date of enactment of this Act, the Attorney General shall submit to the appropriate committees of Congress a report on the effectiveness of recidivism reduction programs and productive activities offered to prisoners described in section 3621(h)(6)(A)(iii) of title 18, United States Code, as added by this Act, as well as those ineligible for credit toward prerelease custody under section 3624(c)(2) of title 18, United States Code, as added by this Act, which shall review the effectiveness of different categories of incentives in reducing recidivism.
 (e)DefinitionThe term appropriate committees of Congress means— (1)the Committee on the Judiciary and the Subcommittee on Commerce, Justice, Science, and Related Agencies of the Committee on Appropriations of the Senate; and
 (2)the Committee on the Judiciary and the Subcommittee on Commerce, Justice, Science, and Related Agencies of the Committee on Appropriations of the House of Representatives.
				6.Promoting successful reentry
 (a)Federal prisoner reentry initiativeSection 231(g) of the Second Chance Act of 2007 (42 U.S.C. 17541(g)) is amended—
 (1)in paragraph (3), by striking and shall be carried out during fiscal years 2009 and 2010; and (2)in paragraph (5)(A)—
 (A)in clause (i), by striking 65 years and inserting 60 years; and (B)in clause (ii)—
 (i)by striking the greater of 10 years or; and (ii)by striking 75 percent and inserting 2/3.
						(b)Federal reentry demonstration projects
 (1)Evaluation of existing best practices for reentryNot later than 2 years after the date of enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall—
 (A)evaluate best practices used for the reentry into society of individuals released from the custody of the Bureau of Prisons, including—
 (i)conducting examinations of reentry practices in State and local justice systems; and (ii)consulting with Federal, State, and local prosecutors, Federal, State, and local public defenders, nonprofit organizations that provide reentry services, and criminal justice experts; and
 (B)submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that details the evaluation conducted under subparagraph (A).
 (2)Creation of reentry demonstration projectsNot later than 3 years after the date of enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall, subject to the availability of appropriations, select an appropriate number of Federal judicial districts to conduct Federal reentry demonstration projects using the best practices identified in the evaluation conducted under paragraph (1). The Attorney General shall determine the appropriate number of Federal judicial districts to conduct demonstration projects under this paragraph.
 (3)Project designFor each Federal judicial district selected under paragraph (2), the United States Attorney, in consultation with the Chief Judge, Chief Federal Defender, the Chief Probation Officer, the Bureau of Justice Assistance, the National Institute of Justice, and criminal justice experts shall design a Federal reentry demonstration project for the Federal judicial district in accordance with paragraph (4).
 (4)Project elementsA project designed under paragraph (3) shall coordinate efforts by Federal agencies to assist participating prisoners in preparing for and adjusting to reentry into the community and may include, as appropriate—
 (A)the use of community correctional facilities and home confinement, as determined to be appropriate by the Bureau of Prisons;
 (B)a reentry review team for each prisoner to develop a reentry plan specific to the needs of the prisoner, and to meet with the prisoner following transfer to monitor the reentry plan;
 (C)steps to assist the prisoner in obtaining health care, housing, and employment, before the prisoner’s release from a community correctional facility or home confinement;
 (D)regular drug testing for participants with a history of substance abuse; (E)substance abuse treatment, which may include addiction treatment medication, if appropriate, medical treatment, including mental health treatment, occupational, vocational and educational training, life skills instruction, recovery support, conflict resolution training, and other programming to promote effective reintegration into the community;
 (F)the participation of volunteers to serve as advisors and mentors to prisoners being released into the community;
 (G)steps to ensure that the prisoner makes satisfactory progress toward satisfying any obligations to victims of the prisoner’s offense, including any obligation to pay restitution; and
 (H)the appointment of a reentry coordinator in the United States Attorney’s Office. (5)Review of project outcomesNot later than 5 years after the date of enactment of this Act, the Administrative Office of the United States Courts, in consultation with the Attorney General, shall—
 (A)evaluate the results from each Federal judicial district selected under paragraph (2), including the extent to which participating prisoners released from the custody of the Bureau of Prisons were successfully reintegrated into their communities, including whether the participating prisoners maintained employment, and refrained from committing further offenses; and
 (B)submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that contains—
 (i)the evaluation of the best practices identified in the report required under paragraph (1); and (ii)the results of the demonstration projects required under paragraph (2).
						(c)Study on the impact of reentry on certain communities
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the impact of reentry of prisoners on communities in which a disproportionate number of individuals reside upon release from incarceration.
 (2)ContentsThe report required under paragraph (1) shall analyze the impact of reentry of individuals released from both State and Federal correctional systems as well as State and Federal juvenile justice systems, and shall include—
 (A)an assessment of the reentry burdens borne by local communities; (B)a review of the resources available in such communities to support successful reentry, including resources provided by State, local, and Federal governments, the extent to which those resources are used effectively; and
 (C)recommendations to strengthen the resources in such communities available to support successful reentry and to lessen the burden placed on such communities by the need to support reentry.
					(d)Facilitating reentry assistance to veterans
 (1)In generalNot later than 2 months after the date of the commencement of a prisoner’s sentence pursuant to section 3585(a) of title 18, United States Code, the Director of the Bureau of Prisons shall notify the Secretary of Veterans Affairs if the prisoner’s presentence report, prepared pursuant to section 3552 of title 18, United States Code, indicates that the prisoner has previously served in the Armed Forces of the United States or if the prisoner has so notified the Bureau of Prisons.
 (2)Post-commencement noticeIf the prisoner informs the Bureau of Prisons of the prisoner’s prior service in the Armed Forces of the United States after the commencement of the prisoner’s sentence, the Director of the Bureau of Prisons shall notify the Secretary of Veterans Affairs not later than 2 months after the date on which the prisoner provides such notice.
 (3)Contents of noticeThe notice provided by the Director of the Bureau of Prisons to the Secretary of Veterans Affairs under this subsection shall include the identity of the prisoner, the facility in which the prisoner is located, the prisoner’s offense of conviction, and the length of the prisoner’s sentence.
 (4)Access to vaThe Bureau of Prisons shall provide the Department of Veterans Affairs with reasonable access to any prisoner who has previously served in the Armed Forces of the United States for purposes of facilitating that prisoner’s reentry.
				7.Additional tools to promote recovery and prevent drug and alcohol abuse and dependence
			(a)Reentry and recovery planning
 (1)Presentence reportsSection 3552 of title 18, United States Code, is amended— (A)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
 (B)by inserting after subsection (a) the following:  (b)Reentry and recovery planning (1)In generalIn addition to the information required by rule 32(d) of the Federal Rules of Criminal Procedure, the report submitted pursuant to subsection (a) shall contain the following information, unless such information is required to be excluded pursuant to rule 32(d)(3) of the Federal Rules of Criminal Procedure or except as provided in paragraph (2):
 (A)Information about the defendant’s history of substance abuse and addiction, if applicable. (B)Information about the defendant’s service in the Armed Forces of the United States and veteran status, if applicable.
 (C)A detailed plan, which shall include the identification of programming provided by the Bureau of Prisons that is appropriate for the defendant’s needs, that the probation officer determines will—
 (i)reduce the likelihood the defendant will abuse drugs or alcohol if the defendant has a history of substance abuse;
 (ii)reduce the defendant’s likelihood of recidivism by addressing the defendant’s specific recidivism risk factors; and
 (iii)assist the defendant preparing for reentry into the community. (2)ExceptionsThe information described in paragraph (1)(C)(iii) shall not be required to be included under paragraph (1), in the discretion of the Probation Officer, if the applicable sentencing range under the sentencing guidelines, as determined by the probation officer, includes a sentence of life imprisonment or a sentence of probation.;
 (C)in subsection (c), as redesignated, in the first sentence, by striking subsection (a) or (c) and inserting subsection (a) or (d); and (D)in subsection (d), as redesignated, by striking subsection (a) or (b) and inserting subsection (a) or (c).
 (2)Technical and conforming amendmentSection 3672 of title 18, United States Code, is amended in the eighth undesignated paragraph by striking subsection (b) or (c) and inserting subsection (c) or (d).
 (b)Promoting full utilization of residential drug treatmentSection 3621(e)(2) of title 18, United States Code, is amended by adding at the end the following:  (C)Commencement of treatmentNot later than 3 years after the date of enactment of this subparagraph, the Director of the Bureau of Prisons shall ensure that each eligible prisoner has an opportunity to commence participation in treatment under this subsection by such date as is necessary to ensure that the prisoner completes such treatment not later than 1 year before the date on which the prisoner would otherwise be released from custody prior to the application of any reduction in sentence pursuant to this paragraph.
 (D)Other creditsThe Director of the Bureau of Prisons may, in the Director’s discretion, reduce the credit awarded under subsection (h)(6)(A) to a prisoner who receives a reduction under subparagraph (B), but such reduction may not exceed one-half the amount of the reduction awarded to the prisoner under subparagraph (B)..
			(c)Supervised release pilot program To reduce recidivism and improve recovery from alcohol and drug
			 abuse
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrative Office of the United States Courts shall establish a recidivism reduction and recovery enhancement pilot program, premised on high-intensity supervision and the use of swift, predictable, and graduated sanctions for noncompliance with program rules, in Federal judicial districts selected by the Administrative Office of the United States Courts in consultation with the Attorney General.
 (2)Requirements of programParticipation in the pilot program required under paragraph (1) shall be subject to the following requirements:
 (A)Upon entry into the pilot program, the court shall notify program participants of the rules of the program and consequences for violating such rules, including the penalties to be imposed as a result of such violations pursuant to subparagraph (E).
 (B)Probation officers shall conduct regular drug testing of all pilot program participants with a history of substance abuse.
 (C)In the event that a probation officer determines that a participant has violated a term of supervised release, the officer shall notify the court within 24 hours of such determination, absent good cause.
 (D)As soon as is practicable, and in no case more than 1 week after the violation was reported by the probation officer, absent good cause, the court shall conduct a hearing on the alleged violation.
 (E)If the court determines that a program participant has violated a term of supervised release, it shall impose an appropriate sanction, which may include the following, if appropriate:
 (i)Modification of the terms of such participant’s supervised release, which may include imposition of a period of home confinement.
 (ii)Referral to appropriate substance abuse treatment. (iii)Revocation of the defendant’s supervised release and the imposition of a sentence of incarceration that is no longer than necessary to punish the participant for such violation and deter the participant from committing future violations.
 (iv)For participants who habitually fail to abide by program rules or pose a threat to public safety, termination from the program.
						(3)Status of participant if incarcerated
 (A)In generalIn the event that a program participant is sentenced to incarceration as described in paragraph (2)(E)(iii), the participant shall remain in the program upon release from incarceration unless terminated from the program in accordance with paragraph (2)(E)(iv).
 (B)Policies for maintaining employmentThe Bureau of Prisons, in consultation with the Chief Probation Officers of the Federal judicial districts selected for participation in the pilot program required under paragraph (1), shall develop policies to enable program participants sentenced to terms of incarceration as described in paragraph (2)(E) to, where practicable, serve the terms of incarceration while maintaining employment, including allowing the terms of incarceration to be served on weekends.
					(4)Advisory sentencing policies
 (A)In generalThe United States Sentencing Commission, in consultation with the Chief Probation Officers, the United States Attorneys, Federal Defenders, and Chief Judges of the districts selected for participation in the pilot program required under paragraph (1), shall establish advisory sentencing policies to be used by the district courts in imposing sentences of incarceration in accordance with paragraph (2)(E).
 (B)RequirementThe advisory sentencing policies established under subparagraph (A) shall be consistent with the stated goal of the pilot program to impose predictable and graduated sentences that are no longer than necessary for violations of program rules.
 (5)Duration of programThe pilot program required under paragraph (1) shall continue for not less than 5 years and may be extended for not more than 5 years by the Administrative Office of the United States Courts.
				(6)Assessment of program outcomes and report to congress
 (A)In generalNot later than 6 years after the date of enactment of this Act, the Administrative Office of the United States Courts shall conduct an evaluation of the pilot program and submit to Congress a report on the results of the evaluation.
 (B)ContentsThe report required under subparagraph (A) shall include— (i)the rates of substance abuse among program participants;
 (ii)the rates of violations of the terms of supervised release by program participants, and sanctions imposed;
 (iii)information about employment of program participants; (iv)a comparison of outcomes among program participants with outcomes among similarly situated individuals under the supervision of United States Probation and Pretrial Services not participating in the program; and
 (v)an assessment of the effectiveness of each of the relevant features of the program. 8.Eric Williams Correctional Officer Protection Act (a)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following:
				
					4049.Officers and employees of the Bureau of Prisons authorized to carry oleoresin capsicum spray
 (a)In generalThe Director of the Bureau of Prisons shall issue, on a routine basis, oleoresin capsicum spray to— (1)any officer or employee of the Bureau of Prisons who—
 (A)is employed in a prison that is not a minimum or low security prison; and (B)may respond to an emergency situation in such a prison; and
 (2)such additional officers and employees of prisons as the Director determines appropriate, in accordance with this section.
							(b)Training requirement
 (1)In generalIn order for an officer or employee of the Bureau of Prisons, including a correctional officer, to be eligible to receive and carry oleoresin capsicum spray pursuant to this section, the officer or employee shall complete a training course before being issued such spray, and annually thereafter, on the use of oleoresin capsicum spray.
 (2)Transferability of trainingAn officer or employee of the Bureau of Prisons who completes a training course pursuant to paragraph (1) and subsequently transfers to employment at a different prison, shall not be required to complete an additional training course solely due such transfer.
 (3)Training conducted during regular employmentAn officer or employee of the Bureau of Prisons who completes a training course required under paragraph (1) shall do so during the course of that officer or employee's regular employment, and shall be compensated at the same rate that the officer or employee would be compensated for conducting the officer or employee's regular duties.
 (c)Use of oleoresin capsicum sprayOfficers and employees of the Bureau of Prisons issued oleoresin capsicum spray pursuant to subsection (a) may use such spray to reduce acts of violence—
 (1)committed by prisoners against themselves, other prisoners, prison visitors, and officers and employees of the Bureau of Prisons; and
 (2)committed by prison visitors against themselves, prisoners, other visitors, and officers and employees of the Bureau of Prisons..
 (b)Clerical amendmentThe table of sections for chapter 303 of part III of title 18, United States Code, is amended by inserting after the item relating to section 4048 the following:
				4049. Officers and employees of the Bureau of Prisons authorized to carry oleoresin capsicum spray..
 (c)GAO reportNot later than the date that is 3 years after the date on which the Director of the Bureau of Prisons begins to issue oleoresin capsicum spray to officers and employees of the Bureau of Prisons pursuant to section 4049 of title 18, United States Code (as added by this Act), the Comptroller General of the United States shall submit to Congress a report that includes the following:
 (1)An evaluation of the effectiveness of issuing oleoresin capsicum spray to officers and employees of the Bureau of Prisons in prisons that are not minimum or low security prisons on—
 (A)reducing crime in such prisons; and (B)reducing acts of violence committed by prisoners against themselves, other prisoners, prison visitors, and officers and employees of the Bureau of Prisons in such prisons.
 (2)An evaluation of the advisability of issuing oleoresin capsicum spray to officers and employees of the Bureau of Prisons in prisons that are minimum or low security prisons, including—
 (A)the effectiveness that issuing such spray in such prisons would have on reducing acts of violence committed by prisoners against themselves, other prisoners, prison visitors, and officers and employees of the Bureau of Prisons in such prisons; and
 (B)the cost of issuing such spray in such prisons. Recommendations to improve the safety of officers and employees of the Bureau of Prisons in prisons.
					
